 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   CNA National Warranty Corporation,               No. CV-19-04516-PHX-GMS
10                 Plaintiff,                         ORDER
11   v.
12   RHN Incorporated, et al.,
13                 Defendants.
14
15
16         Pending before the Court are Defendants RHN, Inc. et al.’s (“Defendants”) Motion
17   to Quash Prejudgment Writ of Garnishment (Doc. 41) and Motion to Seal (Doc. 42). For
18   the following reasons, the Court grants both motions.
19                                      BACKGROUND
20         On June 20, 2019, Plaintiff CNA National Warranty Corporation (“CNA”) filed a
21   Complaint (Doc. 1) and Application for Provisional Remedy of Garnishment with Notice
22   (“Application”) (Doc. 4) in this Court. CNA sought to garnish up to $6,046,092.00 from
23   Defendants’ accounts held at Banc of California located in Los Angeles, California.
24   Defendants objected to CNA’s Application for Provisional Remedy on the following
25   grounds: (1) prejudgment remedies can only be awarded in state court, not federal court
26   (2) this Court did not have jurisdiction to hear CNA’s Application because CNA’s
27   Complaint and Application should have been brought as compulsory counterclaims in a
28
 1   separate action pending in this Court;1 (3) CNA would not be able to demonstrate that its
 2   claims against Defendants were probably valid; and (4) CNA did not fulfill the statutory
 3   requirements for provisional remedies codified in A.R.S. §§ 12-2402 (Provisional
 4   Remedies Without Notice; Grounds for Issuance), 12-2403 (Provisional Remedies with
 5   Notice; Grounds), and 12-2404 (Application for Provisional Remedy with Notice).
 6            On July 17, 2019, after the parties fully briefed Defendants’ Objection to
 7   Application for Provisional Remedy, both parties participated in an evidentiary hearing
 8   regarding CNA’s Application. This Court granted CNA’s Application contingent on CNA
 9   posting a surety bond—CNA complied. The Clerk of the Court promptly issued the Writ
10   of Garnishment (“Writ”) naming Banc of California as the Garnishee on July 19, 2019.
11   Defendants filed the present motion to quash the Writ on July 22, 2019. In a separate
12   motion, Defendants also move for an exhibit admitted during the evidentiary hearing on
13   CNA’s Application for Provisional Remedy of Garnishment to remain under seal.
14                                          DISCUSSION
15       I.      Motion to Quash Prejudgment Writ of Garnishment
16            Defendants assert that Arizona courts do not have jurisdiction to issue a writ of
17   garnishment for a bank account in an out-of-state bank. Because the Writ is directed to an
18   out-of-state bank, Defendants argue that the Writ must be quashed for lack of jurisdiction.
19   CNA argues (1) that Defendants waived any objection to personal jurisdiction over the
20   garnishee by not raising that objection before or during the evidentiary hearing; and (2) that
21   Defendants’ argument is irrelevant because it assumes that CNA intends to serve the
22   Arizona Writ without first domesticating it in California.
23            A. Waiver
24            CNA contends that “the appropriate time to adjudicate the [jurisdictional] issues
25   raised in Defendants’ Motion was at or before the evidentiary hearing on [CNA’s]
26   Application.” (Doc. 48 at 6.) Because Defendants failed to do so, CNA argues that
27
     1
      RHN, Inc., a defendant in this action, previously filed suit against CNA in this Court in
28   March 2019 (“First Action”). Pursuant to the Court’s prior order in the present action (Doc.
     25) the First Action and the present action will be consolidated. Order to follow.

                                                 -2-
 1   Defendants’ objection is waived and Defendants’ Motion to Quash is improper. CNA,
 2   however, fails to cite any authority suggesting that a jurisdictional objection is waived if
 3   not raised at the first hearing addressing the application.
 4          To the contrary, CNA explains that Defendants are afforded an opportunity to raise
 5   objections “not later than ten days after the receipt of the [Garnishee’s] answer.” (Doc. 48
 6   at 6) (citing A.R.S. § 12-1580). The governing statute, A.R.S. § 12-1580, provides, “[a]
 7   party who has an objection to the writ of garnishment, the answer of the garnishee or the
 8   amount held by the garnishee or a party claiming an exemption from garnishment may, not
 9   later than ten days after the receipt of the answer, file a written objection and request for
10   hearing.” Id (emphasis added). CNA advances a narrow interpretation of this statute by
11   suggesting that any meritorious objections may only be made after Banc of California is
12   served with the writ. The plain language of the statute, however, does not impose such a
13   restriction. Id. The statute imposes a deadline, but it does not prevent an objection from
14   being raised before the writ is served.
15          In the absence of authority to the contrary, Defendants did not waive their objection
16   by failing to raise it in the application hearing.
17          B. Jurisdiction
18          Provisional remedies are available in federal court in accordance with the law of the
19   forum state. Fed. R. Civ. P. 64. Arizona courts apply the Restatement (Second) of Conflict
20   of Laws (“Restatement”) with respect to extraterritorial garnishment. See Ellsworth Land
21   Livestock Inc. v. Bush, 224 Ariz. 542, 544, 233 P.3d 655, 657 (Ct. App. 2010) (applying
22   Restatement § 68 to determine whether an Arizona Court has jurisdiction to issue a writ of
23   garnishment to garnish a debt owed by an out of state garnishee); Desert Wide Cabling &
24   Installation, Inc. v. Wells Fargo & Co., 191 Ariz. 516, 518, 958 P.2d 457, 459 (Ct. App.
25   1998) (applying Restatement § 67(b) to determine whether an Arizona Court has
26   jurisdiction to issue a writ of garnishment for property located outside the state). In the
27   instant case Restatement § 67(b) governs. See Desert Wide Cabling, 191 Ariz. at 518, 958
28   P.2d at 459.


                                                   -3-
 1          Restatement § 67(b) sets forth three requirements: (1) a statute of the forum state
 2   must authorize bringing the action; (2) the garnishee must be subject to the jurisdiction of
 3   the state, and (3) the chattel must be within the state. Restatement (Second), Conflict of
 4   Laws § 67(b). It is undisputed that the garnishee, Banc of California, is located exclusively
 5   in California and is not subject to personal jurisdiction in Arizona. It is also undisputed that
 6   the accounts to be garnished are similarly located in California, and not within Arizona.
 7   Thus, under Arizona law, Arizona courts do not have jurisdiction to order a writ of
 8   garnishment under these circumstances.
 9          The Arizona Court of Appeals came to a similar conclusion in Desert Wild
10   Cabling— “we hold that an Arizona court does not have jurisdiction to issue a writ of
11   garnishment to attach a bank account in an out-of-state branch of an interstate bank which
12   does business in Arizona.” 191 Ariz. at 516, 958 P.2d at 457. In Desert Wild Cabling, the
13   court determined that the Arizona statute governing service of writs of garnishment, A.R.S.
14   § 12–1577(A), does not permit a writ to be served outside of the state. Id. at 517, 458.
15          CNA’s argument that the Desert Wild Cabling holding is limited to the service of
16   Arizona writs, and not to the service of domesticated writs is not persuasive. Domesticating
17   the writ in California before serving it does not resolve this Court’s lack of jurisdiction to
18   issue the writ in the first instance. Full faith and credit principles apply only to final
19   judgments validly rendered, not to pre-judgment remedies the issuing court had no
20   authority to issue. Heath v. Mayer, 2 CA-CV 2018-0005, 2018 WL 3689169, at *2 (Ariz.
21   Ct. App. Aug. 1, 2018) (“[T]he Full Faith and Credit Clause requires that a final judgment
22   entered in a sister state must be respected by the courts of this state absent a showing of
23   fraud, lack of due process, or lack of jurisdiction in the rendering state.”) (citing U.S. Const.
24   art. IV, §1).
25          Because this Court does not have jurisdiction to issue a writ of garnishment to attach
26   a bank account in an out-of-state bank, the writ of garnishment is quashed. CNA may
27   pursue obtaining a writ in a state with jurisdiction.
28


                                                   -4-
 1      II.      Motion to Seal
 2            Defendants also request that Exhibit 5, admitted under seal at the July hearing on
 3   CNA’s Application for Provisional Remedy of Garnishment (Doc. 47 at 45-46), remain
 4   under seal.
 5            Rule 26(c) authorizes a district court to override the presumption that discovery
 6   materials are public where good cause is shown. San Jose Mercury News, Inc. v. U.S. Dist.
 7   Ct., N.D. Cal., 187 F.3d 1096, 1103 (9th Cir. 1999). The good cause standard remains
 8   applicable when the document sought to be sealed was submitted with a non-dispositive
 9   motion. Mesa Bank v. Cincinnati Ins. Co., 09–12–PHX–GMS, 2009 WL 247908, at *1 (D.
10   Ariz. Feb. 3, 2009) (citing Phillips v. G.M. Corp., 307 F.3d 1206, 1213 (9th Cir. 2002).
11            The Court finds good cause to keep the exhibit under seal in light of the highly
12   sensitive personal financial information illustrated in the exhibit. Moreover, the Court did
13   not consider the exhibit in the previous application hearing because the theory that the
14   exhibit was admitted to support was abandoned during the hearing. Thus, the sealing of the
15   exhibit will not interfere with the public interest in understanding the judicial process. See
16   Aviva USA Corp. v. Vazirani, 902 F. Supp. 2d 1246, 1273–74 (D. Ariz. 2012) (granting a
17   party’s motion to seal because the court found it would “not interfere with the public’s
18   interest in understanding the judicial process”).
19
20            IT IS ORDERED that Defendants’ Motion to Quash Prejudgment Writ of
21   Garnishment (Doc. 41) is GRANTED.
22            IT IS FURTHER ORDERED that Defendants’ Motion to Seal Exhibit 5 (Doc. 42)
23   is GRANTED.
24            Dated this 10th day of October, 2019.
25
26
27
28


                                                 -5-
